DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 09/21/2022.
Claims 1-2, 4, and 11-21 have been amended.  Claims 1-21 are pending and have been examined on the merits (claims 1, 11, and 21 being independent).
The amendment filed 09/21/2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 09/21/2022 have been fully considered.
In the previous Office Action filed 06/22/2022, Examiner has not found the reference to teach all particulars of the claims 4-5, 7-10, 14-15, and 17-20 and there was no prior art rejection on the claims 4-5, 7-10, 14-15, and 17-20.  Applicant’s arguments and amendments, see pages 15-16, filed 09/21/2022, with respect to claims 1-21 have been fully considered and are persuasive (notes: claim 4 has moved up to independent claims 1, 11, and 21).  For these reasons, independent claims 1, 11, and 21 are deemed to be allowable over the prior art of record, and claims 2-10 and 12-20 are allowed by virtue of its dependency on an allowed claim.  Therefore, the rejection under 35 U.S.C. 103 of claims 1-21 has been withdrawn.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “I. The instant claims are directed to computer-specific operations” (see Applicant’s remarks, pages 12-13)
(2) “II. The instant claims are directed to a practical application pages” (see Applicant’s remarks, pages 13-14)
(3) “III. The instant claims are directed to the improvement of the blockchain technology” (see Applicant’s remarks, page 14)
Examiner notes:
(1) Applicant’s arguments are not found to be persuasive and thus the rejection under 35 USC 101 is maintained for the same reasons as set forth in previous Office Action.  Furthermore, Examiner provides the response in the Office Action as below.
(2) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a credit evaluation to work publishers (e.g., a copyright of work, a musical work, etc.) which falls under the sub-grouping of fundamental economic practices and principles and/or and commercial or legal interactions.  As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.).  For instance, in the process of instance claims, the limitations of monitoring… activities…, determining… an increment in the virtual resource corresponding to the published target work…, constructing… a publisher reward transfer…, broadcasting… the publisher reward transfer…, determining… a basic increment in the virtual resource, determining… an originality-related increment…, determining… a preset amount of virtual resources…, reducing… the preset amount…, performing… an originality analysis on the target work…, obtaining… a score for representing a creation level of the target work…, analyzing… the creation level of the target work…, determining… a work type…, determining… a resource amount…, receiving… resource amount adjustment instruction, adjusting… a resource amount…, multiplying… a sum of the originality-related increment…, receiving… coefficient adjustment instruction, and adjusting… a coefficient… recite this judicial exception.  Therefore, the claims recite abstract idea.  
(3) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 11, and 21 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a blockchain, a blockchain network, service nodes, a respective node, a target node, a determination module, monitoring module, a construction module, a broadcasting module, a node identification, a processor, a storage device, storing instructions, consensus verification process, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(4) Step 2B Consideration: The limitations recited by claims 1, 11, and 21 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)).  The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0092-0096] and [00112], processor, a general-purpose CPU, blockchain-based device, service nodes, blockchain network, a determination module, a construction module, and a broadcasting module. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “blockchain” and “service nodes”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of performing credit evaluation to work publishers (e.g., a copyright of work, a musical work, etc.), for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012).  There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). 
Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20  under 35 U.S.C. 101 is maintained by the Examiner
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for performing credit evaluation to work publishers (e.g., a copyright of work, a musical work, etc.) which contains the steps of monitoring, determining, constructing, and broadcasting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a process and claim 11 is direct to a device, and claim 21 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for performing credit evaluation to work publishers (e.g., a copyright of work, a musical work, etc.) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: monitoring… activities…, determining… an increment in the virtual resource corresponding to the published target work…, constructing… a publisher reward transfer…, broadcasting… the publisher reward transfer…, determining… a basic increment in the virtual resource, determining… an originality-related increment…, determining… a preset amount of virtual resources…, reducing… the preset amount…, performing… an originality analysis on the target work…, obtaining… a score for representing a creation level of the target work…, analyzing… the creation level of the target work…, determining… a work type…, determining… a resource amount…, receiving… resource amount adjustment instruction, adjusting… a resource amount…, multiplying… a sum of the originality-related increment…, receiving… coefficient adjustment instruction, and adjusting… a coefficient…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of monitoring… activities…, constructing… a publisher reward transfer…, broadcasting… the publisher reward transfer…, reducing… the preset amount…, performing… an originality analysis on the target work…, obtaining… a score for representing a creation level of the target work…, analyzing… the creation level of the target work…, receiving… resource amount adjustment instruction, adjusting… a resource amount…, multiplying… a sum of the originality-related increment…, receiving… coefficient adjustment instruction, and adjusting… a coefficient… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a blockchain, a blockchain network, service nodes, a respective node, a target node, a determination module, monitoring module, a construction module, a broadcasting module, a node identification, a processor, a storage device, storing instructions, and consensus verification process) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0092-0096] and [00112], processor, a general-purpose CPU, blockchain-based device, service nodes, blockchain network, a determination module, a construction module, and a broadcasting module) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a blockchain, a blockchain network, service nodes, a respective node, a target node, a determination module, monitoring module, a construction module, a broadcasting module, a node identification, a processor, a storage device, storing instructions, consensus verification process) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-10 and 12-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 12, the step of “determining… a basic increment in the virtual resource, determining… increment in the virtual resource…” (i.e. determining an increment in the virtual resource), in claims 3 and 13, the step of “determining… a preset amount of virtual resources…, reducing… the preset amount…” (i.e. determining a preset amount of virtual resources), in claims 4 and 14, the step of “… determining, according to the originality representation value and the basic increment in the virtual resource, the originality-related increment in the virtual resource,…” (i.e. determining increment in the virtual resource), in claims 5 and 15, the step of “obtaining… a score for representing a creation level of the target work…,” (i.e. obtaining a core), in claims 6 and 16, the step of “analyzing… the creation level of the target work…,” (i.e. analyzing target work to obtain a score), in claims 7 and 17, the step of “determining… a work type…, determining… a resource amount…” (i.e. determining a work type), in claims 8 and 18, the step of “receiving… resource amount adjustment instruction, adjusting… a resource amount…,” (i.e. adjusting a resource amount), in claims 9 and 19, the step of “multiplying… a sum of the originality-related increment…,” (i.e. calculating to obtain the type-related increment in the virtual resource), and in claims 10 and 20, the step of “receiving… coefficient adjustment instruction, adjusting… a coefficient….” (i.e. adjusting a coefficient to the work type) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-10 and 12-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 11, and 21 above.  Receiving a request to adjust a resource amount (e.g. a musical work) in the virtual resource and updating the resource amount based on the request for the transaction is a most fundamental commercial process.  Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695
December 9, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/15/2022